DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the Applicant’s arguments, and amendments filed on October 20, 2021, in which claims 34, 51, and 66 have been amended. Claims 34-66 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-66 of the present invention are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 10623551m over claims 1-20 of U.S. Patent No. 10,257,339, over claims 1-23 of U.S. Patent No. 9,667,771, over claims 1-3 of U.S. Patent No. 9,667,771, over claims 1-4 of U.S. Patent No. 9,191,487, over claims 1-23 of U.S. Patent No. 9,942,383, and over claims 1-15 of U.S. Patent No. 8,892,167. Although the claims at issue are not identical, they are not patentably distinct from each other because “wherein the updated first content is generated by the first contact and is received by the network service from the first contact before being obtained by the electronic device” and “bind the first contact to a first specific 
Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive. The Applicant argues that independent claims 34, 51, and 66 have been amended to overcome the double patenting rejections. However, the examiner disagrees with the preceding assertion. The claims are not sufficiently amended to overcome the double patent because rewording the limitation “binding the first contact to a first specific area of the display” to emphasize on a specific element does change the claimed subject. Therefore, the double patenting rejection is maintained.
The 103 rejection rejections have been withdrawn in view of the applicant’s arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JEAN A GELIN/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        2643